Citation Nr: 0825942	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-32 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 10 
percent for a bone neoplasm of the L3 vertebra with 
thoracolumbar strain.  

3.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
2002 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision granted service 
connection for the disabilities noted above.  The veteran has 
appealed the initial disability ratings assigned.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The case was previously before the Board in November 2007, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by:  flexion to 45 
degrees; extension to 35 degrees; rotation to 50 degrees 
bilaterally; and complaints of pain and discomfort.  

2.  The veteran's service-connected bone neoplasm of the L3 
vertebra with thoracolumbar strain, lumbar spine disorder, is 
manifested by:  forward flexion to 90 degrees; extension to 
35 degrees; lateral flexion to 40 degrees, bilaterally; 
rotation to 45 degrees bilaterally; and complaints of pain 
and discomfort.

3.  The veteran's service-connected radiculopathy of the 
right lower extremity is manifested by:  positive nerve 
conduction studies indicating right radiculopathy; and 
hyperesthesia on the distribution of the nerve root of L5-S1 
in the right lower extremity without evidence of weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including  §§ 4.7, 4.71a and Diagnostic Code 5243 (2007).  

2.  The criteria for a rating in excess of 10 percent for bone 
neoplasm of the L3 vertebra with thoracolumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5003, 
5015, 5237 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However the issues on appeal are the 
result of the veteran challenging the initial disability 
ratings assigned for her service-connected disabilities.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

In the present case, the veteran submitted his claims for 
service connection in July 2005, which was prior to his 
separation from active service.  In a statement dated in July 
2005, the veteran acknowledged that he was notified about the 
evidence or information VA needed to substantiate his claim 
and what information and evidence VA would try to obtain and 
what he was to provide to VA.  He indicated that he did not 
have any other information or evidence to provide and asked 
that his claim be adjudicated as soon as possible.

After the RO granted service connection for the disabilities 
listed on the title page, the veteran was provided 
notification concerning the assignment of disability ratings 
and effective dates in a letter dated March 2006.  The 
veteran's claims for service connection were substantiated by 
the rating decision which granted service connection.  The 
veteran has not alleged that he has been prejudiced by the 
timing of the notice on how to establish higher disability 
ratings in this case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case;  (2) in this 
case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed; and 
(3) in this case the veteran is represented by an attorney.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claims and VA examinations have been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions; service medical records; private medical 
treatment records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for an increased 
disability ratings for his disorders of the spine.  

II.  Factual Background

The veteran separated from active military service in 
September 2005.  Because the veteran was being separated as a 
result of medical disability proceedings, he filed his claim 
with VA prior to his separation.  

In August 2005, a VA Compensation and Pension examination of 
the veteran was conducted just prior to his separation from 
service.  The examining physician reviewed the veteran's 
service medical records and medical history.  The examiner 
noted that the veteran was diagnosed with a benign neoplasm 
of the thoracolumbar spine with the resulting primary 
symptoms of pain with forward flexion.  A diagnosis of 
degenerative disc disease of the cervical spine was noted 
with symptoms of a cramping pain in the lower neck and 
shoulder area.  Also, the examiner noted a diagnosis of 
radiculopathy of the right lower extremity with reported 
symptoms of tingling, numbness, and abnormal sensation, but 
resulting in no functional impairment.  Physical examination 
of the cervical spine revealed tenderness but no objective 
indication of ankylosis, radiating pain, or muscle spasm.  
Range of motion testing of the cervical spine revealed:  
flexion to 40 degrees, extension to 36 degrees, right lateral 
flexion to 42 degrees, left lateral flexion to 40 degrees, 
right rotation to 78 degrees, and left rotation to 76 
degrees.  There was pain noted with reaching the end degree 
of motion in each instance.  There was no evidence of 
weakness, lack of endurance or incoordination with repetitive 
motion of the cervical spine.  Physical examination of the 
thoracolumbar spine revealed no tenderness, ankylosis, or 
muscle spasm.  Positive straight leg raising test results 
were noted on both the right and left.  Range of motion 
testing of the thoracolumbar spine revealed:  flexion to 64 
degrees, extension to 22 degrees, right lateral flexion to 24 
degrees, left lateral flexion to 26 degrees, right rotation 
to 28 degrees, and left rotation to 24 degrees.  Again, pain 
was noted with reaching the end degree of motion in each 
instance.  There was no evidence of weakness, lack of 
endurance or incoordination with repetitive motion.  

An October 2005 VA outpatient treatment record reveals that 
general examination was conducted.  Musculoskeletal 
examination revealed normal gait.  There was no tenderness of 
the paraspinal muscles or vertebral bodies.  Straight leg 
raising was to 80 degrees without pain.  

In August 2006, VA x-ray examination revealed a hemangioma 
involving the L3 vertebral body.  This was confirmed by  VA 
computed tomography (CT) examination conducted in October 
2006.  

A September 2006 VA outpatient treatment record reveals that 
the veteran was evaluated for complaints of back pain with 
radiation into the right lower extremity.  Physical 
examination revealed tenderness of the middle lower back 
area.  However, there was not deformity or atrophy noted.  
The veteran could toe and heel walk and squat without 
discomfort.  Motor testing was conducted and revealed normal 
results.  A November 2006 VA treatment record also indicated 
complained of back pain.  Physical evaluation did indicate 
the presence of mild spasm of bilateral paraspinal muscles of 
the lumbosacral spine.  However, neurologic testing including 
straight leg raising and reflex testing was negative for 
abnormality.  

In August 2007, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  The 
veteran testified that he had back pain which he felt had 
gotten worse since the 2005 VA examination.  However, he did 
also testify that he was employed as a bartender and that he 
stood for long periods of time at work.  He also testified 
that he was not under active treatment for back or neck pain.  

In August 2007, an examination was conducted by a private 
physician.  Range of motion testing of the cervical spine 
revealed:  flexion to 30 degrees; extension to 10 degrees; 
lateral flexion to 25 degrees, bilaterally; rotation to 50 
degrees, bilaterally.  The physician indicated normal grip 
strength, but a sensation of paresthesia across the back of 
the left shoulder.  Range of motion testing of the lumbar 
spine revealed:  flexion to 50 degrees; extension to 10; 
right lateral flexion was "complete" ( to 25 degrees; left 
lateral flexion to 20 degrees.  The physician did not give 
ranges of motion for rotation.  The examiner indicated some 
left paralumbar muscle spasm with forward flexion.  The 
examiner indicated  the opinion that the findings on his 
examination were more accurate than those on the 2005 VA 
examination because they were more recent.  He was also of 
the opinion that he was following "Veterans Administration" 
guidelines and he further indicated opinions stating that the 
veteran warranted disability ratings of 25 percent for each 
of his various disabilities.  The Board notes that the 
physician could not have been referencing current VA 
disability criteria and regulations because the controlling 
VA regulations provide for disability ratings from 
noncompensable (0%) to 100 percent in even numbers every 10 
percent.  See 38 C.F.R. § 4.25, Table I (2007).  The 
veteran's attorney echoed these opinions in a September 2007 
letter.  

In January 2008, the most recent VA examination of the 
veteran was conducted.  Range of motion testing of the 
cervical spine revealed:  flexion to 45 degrees; extension to 
35 degrees; and, rotation to 50 degrees bilaterally.  He had 
pain on right and left motion , however, no additional 
functional loss was shown on repetitive motion.  Range of 
motion testing of the thoracolumbar spine revealed:  forward 
flexion to 90 degrees; extension to 35 degrees; lateral 
flexion to 40 degrees, bilaterally; and rotation to 45 
degrees bilaterally.  Repetitive motion did not decrease the 
range of motion although he did complain of pain.  On 
superficial touch, there was hyperesthesia on the 
distribution of the nerve root of L5-S1 in the right lower 
extremity without evidence of weakness.  

III.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

Again, the appeal involves the initial disability ratings 
assigned for the veteran's service-connected spine 
disabilities; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the evidence 
does not show that staged ratings are warranted.  

In the present case, the veteran submitted his claims for 
service connection in July 2005, which was prior to his 
separation from active service.  Service connection was 
granted at the disability ratings indicated above effective 
September 14, 2005.  Accordingly, the current rating criteria 
for rating disabilities of the spine is the controlling 
regulation.  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The current regulation provides a 
general rating formula for diseases and injuries of the spine 
(for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

Degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).  When degenerative arthritis has been 
established by x-ray evidence and when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

Under the rating criteria for intervertebral disc syndrome, a 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
8 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2007).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Cervical Spine

The veteran's service-connected degenerative disc disease of 
the cervical spine was evaluated as 10 percent disabling 
under Diagnostic Code 5242 for degenerative arthritis of the 
spine.  This is incorrect.  The diagnosis of record is 
clearly degenerative disc disease.  Accordingly the proper 
Diagnostic Code is 5243 for intervertebral disc syndrome.  

The veteran's degenerative disc disease of the cervical spine 
is properly rated at a 10 percent disability rating under 
Diagnostic Code 5243.  The medical evidence contained in all 
three examination reports of record reveals that the veteran 
has limitation of flexion of the cervical spine to between 30 
and 45 degrees, depending on which examination report is 
referenced.  As the preponderance of the evidence shows that 
the veteran has greater than 30 degrees of forward flexion, 
the assignment of a 20 percent or higher evaluation is not 
warranted.  There is no evidence of record showing that 
forward flexion of the cervical spine is limited to less than 
30 degrees, even taking into account complaints of pain which 
did not result in additional functional loss, or that the 
combined range of motion of the cervical spine is not greater 
than 170 degrees.  There is no evidence of any ankylosis of 
the cervical spine or of any abnormal contour..  Accordingly, 
the evidence is against the assignment of a disability rating 
in excess of 10 percent for degenerative disc disease of the 
cervical spine for any period of time covered by this appeal.  
While there was one private medical report which indicated 
that his limitation of motion was to 30 degrees on forward 
flexion, the Board finds that this does not represent a 
material deterioration in the condition as an examination 
several months later indicated that range of motion was 
normal.  

B.  Thoracolumbar Spine

Service connection is in effect for a benign bone neoplasm of 
the L3 vertebra with thoracolumbar strain at a 10 percent 
disability rating.  Benign new growths of the bones are rated 
under Diagnostic Code 5015 which instructs to rate on 
limitation of motion of the affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 50015 (2007).  
As noted above, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  When degenerative arthritis has 
been established by x-ray evidence and when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As such the veteran's lumbar spine disability is properly 
rated at a 10 percent disability under Diagnostic Code 5237 
for lumbosacral strain.  The medical evidence contained in 
all three examination reports of record reveals three 
different findings related to the forward flexion  of the 
veteran's thoracolumbar spine.  The 2005 examination report 
reveals forward flexion to 64 degrees; the 2007 private 
examination report reveals forward flexion to 50 degrees; the 
2008 examination report reveals forward flexion to 90 
degrees.  Forward flexion to 90 degrees is a normal range of 
motion.  38 C.F.R. § 4.71a, Plate V (2007).  The 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for his 
service-connected lumbar spine disability.  Simply put one 
examination report, the private examination report dated 
2007, contains findings that would support a disability 
rating in excess of 10 percent.  The other two examination 
reports do not show range of motion findings which would 
support the assignment of a disability rating in excess of 10 
percent.  None of the evidence of record reveals that the 
veteran has ankylosis of the spine so as to warrant 
disability ratings of 30 percent or more.  While the findings 
of the single 2007 examination report might support the 
assignment of a 20 percent rating, the findings contained in 
the reports dated 2005 and 2008 do not.  Staged ratings are 
not warranted as the 2007 test results do not indicate a 
material deterioration of the condition based on the test 
result several months later which reveal that range of motion 
was normal.  Accordingly, the preponderance of the evidence 
is against the assignment of a disability rating in excess of 
10 percent for the service-connected a bone neoplasm of the 
L3 vertebra with thoracolumbar strain.  

C.  Radiculopathy

The veteran is service-connected for  radiculopathy of the 
right lower extremity at a 10 percent disability rating under 
Diagnostic Code 8520 for neurological impairment of the 
sciatic nerve.  The 10 percent rating contemplates mild 
incomplete paralysis.  A 20 percent rating is assigned for 
moderate incomplete paralysis; a 40 percent evaluation is 
assigned for moderately severe incomplete paralysis; a 60 
percent evaluation is assigned for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy; 
and an 80 percent evaluation is assigned for complete 
paralysis of the sciatic nerve where the foot dangles and 
drops, with no active movement possible of muscles below the 
knee, flexion of the knee is either lost or very weakened.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007). 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding DC 8510 (2007).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  Id.

The preponderance of the evidence is against the assignment 
of a 10 percent disability rating for the veteran's right 
lower extremity radiculopathy. The medical evidence of record 
reveals that the veteran's radiculopathy of the right lower 
extremity is primarily manifested by hyperesthesia on the 
distribution of the nerve root of L5-S1 in the right lower 
extremity without evidence of weakness or functional 
impairment.  Accordingly, a disability rating in excess of 10 
percent is not warranted.  


ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the cervical spine is denied.

A disability rating in excess of 10 percent for a bone 
neoplasm of the L3 vertebra with thoracolumbar strain is 
denied.  

A disability rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


